                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            DOCKET NO. 3:20-cv-00618-FDW-DSC
    WILLIAM CLINTON BUNDY, JR., and )
    BUNDY GROUP, LLC,                )
                                     )
         Plaintiffs,                 )
                                     )
    vs.                              )                                         ORDER
                                     )
    CITYSWITCH II, LLC, ROBERT G. )
    RAVILLE, STEPHEN E. RAVILLE, and )
    CITYSWITCH II-A, LLC             )
                                     )
         Defendants.                 )


        THIS MATTER is before the Court on Defendants CitySwitch II, LLC, CitySwitch II-A,

LLC, Robert G. Raville, and Stephen E. Raville’s Motion to Dismiss for lack of personal

jurisdiction and failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6). (Doc.

No. 30). The motion is ripe for review. After carefully reviewing the briefing submitted by the

parties, and for the reasons stated herein, the Court DENIES Defendants’ Motion to Dismiss. (Doc.

No. 30).

                                          I. BACKGROUND

        Plaintiffs William Clinton Bundy, Jr. (“Bundy”) and Bundy Group, LLC (“Bundy Group”)

filed their Amended Complaint asserting claims against Defendants CitySwitch II, LLC,

CitySwitch II-A, LLC, Robert G. Raville, and Stephen E. Raville (collectively, “the Ravilles”) to

recover damages for alleged services that Plaintiffs provided to Defendants. Id. at p. 1.1



1
  The background below is derived from the Amended Complaint, exhibits attached to the Amended Complaint, and
the affidavits and exhibits submitted regarding the existence of personal jurisdiction.
                                                     1



       Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 1 of 16
       Bundy Group is a North Carolina limited liability company that provides investment

banking services and is located in Charlotte, North Carolina. Id. at p. 2. Bundy is the owner and

managing director of Bundy Group and leads its Charlotte office. Id. Robert Raville is a citizen

and resident of Georgia and is CitySwitch II’s President and CEO. (Doc. No. 31, pp. 1, 3). Stephen

Raville is Robert Raville’s father and a citizen and resident of Florida. (Doc. No. 32, p. 1).

Plaintiffs allege that while Stephen Raville does not hold an executive position at CitySwitch II,

he provides substantial assistance and input into the decisions of the company and acted with

apparent authority to bind CitySwitch II. (Doc. No. 26, p. 3). CitySwitch II and CitySwitch II-A

are both Georgia limited liability companies with their principal offices located in Atlanta,

Georgia. (Doc. No. 31, pp. 1–2). Plaintiffs allege both CitySwitch entities are managed by the

same leadership team, principally by both Robert Raville and Stephen Raville, and refer to the two

companies collectively as “CitySwitch” throughout the Amended Complaint as if they were the

same entity. (Doc. No. 26, pp. 2–3).

       Plaintiffs allege that on August 16, 2017, Robert Raville called his college acquaintance

and friend Bundy, who was at his office in Charlotte, North Carolina, in order to seek Bundy’s

professional advice and services. (Doc. No. 26, p. 3). During the phone call, Robert Raville

allegedly told Bundy that CitySwitch was attempting to raise capital so it could qualify to enter

and perform a contract with AT&T. Id. at p. 4. According to the Amended Complaint, the AT&T

contract was contingent on CitySwitch obtaining a funding commitment of at least $200,000,000

to $300,000,000 over several years. Id. During that call, Robert Raville requested Bundy’s

assistance to locate a capital partner to provide the necessary funding for CitySwitch if CitySwitch

was unable to secure a capital partner on its own. Id. After the call ended, Robert Raville allegedly


                                                 2



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 2 of 16
sent Bundy financial information and financial models to help facilitate Bundy’s efforts to locate

a capital partner for CitySwitch. Id. at 5. Plaintiffs allege Bundy then began to identify potential

capital partners. Id.

        On September 21, 2017, Robert Raville again initiated contact with Bundy, informed

Bundy that CitySwitch had failed to secure a capital partner, and indicated CitySwitch wanted

Bundy provide services to help raise the necessary capital. Id. According to Plaintiffs, Robert

Raville indicated during the call that the deadline for qualifying the AT&T project was looming

and time was of the essence for CitySwitch to find a capital partner. Id. at p. 6. Bundy then

informed Robert Raville that because of the time constraints, Bundy was willing to begin working

to find a capital partner without first formalizing a written agreement with CitySwitch. Id.

        After the September 21 phone call, Bundy states he identified American Infrastructure

MLP Fund II, L.P. (“AIM”) as a potential capital partner for CitySwitch. Id. at p. 7. Plaintiffs

allege that on September 27, Bundy coordinated and participated in a telephone conference

between CitySwitch and AIM to discuss the investment opportunity. Id. While AIM expressed

significant interest in investing with CitySwitch, Bundy allegedly continued to work on finding a

capital partner for CitySwitch. Id.

        According to the Amended Complaint, Bundy emailed an outline of his proposed terms

and compensation for his services to CitySwitch—through Robert Raville—on October 2, 2017.

(Id. at p. 8; Doc. No. 26-1). Plaintiffs allege on October 10, 2017, the Ravilles and Bundy discussed

Bundy’s proposed terms of engagement during a phone call. (Doc. No. 26, p. 8). Plaintiffs allege

during the call, the Ravilles acknowledged Bundy’s expectation of payment for his services but

represented that CitySwitch would not finalize an engagement letter with Bundy until after it


                                                 3



      Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 3 of 16
received a signed Letter of Intent from AIM. Id. at pp. 8–9. The Amended Complaint contends the

Ravilles suggested CitySwitch was amenable to Bundy’s proposed terms of engagement and

compensation, and Bundy continued to advise CitySwitch regarding the potential deal with AIM

and finding other potential capital partners. Id. at p. 9.

        Plaintiffs state that on October 16, 2017, AIM presented a Letter of Intent to CitySwitch.

Id. Thereafter, Bundy emailed CitySwitch a draft of a formal engagement letter based upon the

terms outlined in his previous email and discussions with the Ravilles about his compensation. Id.;

(Doc. No. 26-2). Plaintiffs allege Bundy’s engagement letter was a typical model of compensation

in the investment banking industry: Bundy would be compensated through a mix of cash

consideration and equity in CitySwitch based upon the amount of capital provided by AIM to

CitySwitch over several years. (Doc. No. 26, p. 10). Plaintiffs allege that according to Robert

Raville’s statements about the deal between CitySwitch and AIM, Bundy’s anticipated

compensation under the engagement letter ranged from $5,200,000 to $7,800,000. Id.

        Plaintiffs allege that while CitySwitch was delaying the execution of an engagement letter,

it continued to seek investment banking advice from Bundy—including how CitySwitch should

respond to AIM’s Letter of Intent. Id. Plaintiffs allege that on October 20, 2017, CitySwitch

executed a revised Letter of Intent with AIM for the capital investment, to which CitySwitch II-A

was a signatory. Id. Plaintiffs also allege after the Letter of Intent was executed between

CitySwitch and AIM, Bundy was deliberately cut out from any communications regarding the

investment deal between the companies. Id. at p. 11.

        The Amended Complaint alleges between October 2017 and early December 2017, Bundy

made numerous requests to the Ravilles to finalize the formal terms of engagement for his services.


                                                   4



      Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 4 of 16
Id. Plaintiffs allege Stephen Raville assumed the primary role in these discussions, and during a

telephone call on November 2, 2017, Stephen Raville proposed an alternative to Bundy’s original

terms of engagement and emailed Bundy the summarized terms of his proposal the next day. Id at

p. 12; (Doc. No. 26-3). Plaintiffs further allege Stephen Raville’s email communication

represented on behalf of CitySwitch that Bundy could expect to be paid around $2 million over a

six-year period. (Doc. No. 26, p. 12).

        Plaintiffs allege on or about December 7, 2017, Stephen Raville indicated CitySwitch and

AIM were meeting on December 12 and that CitySwitch would resolve Bundy’s engagement at

that time. Id. at p. 13. Plaintiffs allege Bundy Group did not hear back from CitySwitch or the

Ravilles after December 7. Id. Plaintiffs then allege that it in February 2018, Stephen Raville

informed Bundy during a telephone call that the Ravilles were prepared to offer Bundy a one-time

payment of $100,000. Id. Plaintiffs allege the $100,000 offer was not market value or consistent

with the terms CitySwitch had previously recognized as appropriate compensation, and Bundy

rejected the offer. Id.

        According to the Amended Complaint, neither CitySwitch nor the Ravilles have

compensated Bundy or the Bundy group for various services and advice they provided in the

development of the CitySwitch/AIM financial relationship. Id. Consequently, Plaintiffs filed this

action against CitySwitch II, CitySwitch II-A, and the Ravilles asserting claims of: (1) Unjust

Enrichment; (2) Fraud; (3) Negligent Misrepresentation; and (4) violations of North Carolina’s

Unfair and Deceptive Trade Practices Act (“UDTPA”). Id. at pp. 15–22. Defendants now move to

dismiss Plaintiffs’ Amended Complaint for lack of personal jurisdiction and failure to state a claim.

(Doc. No. 30).


                                                 5



      Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 5 of 16
                                 II. STANDARD OF REVIEW

       A.      Fed. R. Civ. P. 12(b)(2)

       Rule 12(b)(2) provides for dismissal for “lack of personal jurisdiction.” Fed. R. Civ. P.

12(b)(2). Under Rule 12(b)(2), the defendant is required to affirmatively raise a personal

jurisdiction challenge, but the plaintiff bears the burden of demonstrating personal jurisdiction at

every stage. Grayson v. Anderson, 816 F.3d 262, 267 (4th Cir. 2016) (citing Combs v. Bakker,

886 F.2d 673, 676 (4th Cir. 1989)). “[W]hen the court addresses the personal jurisdiction question

by reviewing only the parties’ motion papers, affidavits attached to the motion, supporting legal

memoranda, and the allegations in the complaint, a plaintiff need only make a prima facie showing

of personal jurisdiction to survive the jurisdictional challenge.” Grayson, 816 F.3d at 268 (citing

Combs, 886 F.2d at 676). Although the court may consider affidavits submitted by both parties,

factual disputes and all reasonable inferences must be made in favor of the party asserting

jurisdiction. White v. Aetna Life Ins. Co., No. 3:20-CV-204-MOC-DSC, 2021 WL 467210, at *2

(W.D.N.C. Feb. 9, 2021).

       There are two types of personal jurisdiction that can be established: general jurisdiction or

specific jurisdiction. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 nn. 8

& 9 (1984). A court may exercise general personal jurisdiction over a defendant when that

defendant is essentially “at home” in the forum. See Daimler AG v. Bauman, 571 U.S. 117, 127

(2014). For a corporate (or other entity) defendant, “at home” will usually mean their domicile and

their principal place of business. See id. at 137. When general personal jurisdiction does not apply,

a court may still exercise specific personal jurisdiction if the plaintiff makes a sufficient showing:

1) the defendant purposefully availed themselves of the forum and the benefits and protections of


                                                  6



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 6 of 16
its laws, 2) the plaintiff's claim arises from the purposefully availing conduct, and 3) the exercise

of jurisdiction would be constitutionally reasonable. See Consulting Eng'rs Corp. v. Geometric

Ltd., 561 F.3d 273, 278 (4th Cir. 2009).

       B.      Fed. R. Civ. P. 12(b)(6)

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the “legal sufficiency of the

complaint” but “does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992);

Eastern Shore Markets, Inc. v. J.D. Assoc. Ltd. Partnership, 213 F.3d 175, 180 (4th Cir. 2000). In

reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court assumes “the truth of all facts

alleged in the complaint and the existence of any fact that can be proved, consistent with the

complaint's allegations.” Eastern Shore Markets, 213 F.3d at 180. Additionally, a court “accept[s]

as true all well-plead allegations and view[s] the complaint in the light most favorable to the

plaintiff.” Sec. of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

       A complaint attacked by a Rule 12(b)(6) motion to dismiss will survive if it contains

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 697 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Robinson v. American Honda Motor Co., Inc., 551 F.3d 218, 222 (4th Cir. 2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice,” and conclusory allegations are “not entitled to be assumed

true.” Id. at 681. While a high level of factual detail is not required, a complaint needs more than


                                                 7



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 7 of 16
“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 678 (citing Twombly,

550 U.S. at 555).

                                          III.   ANALYSIS

   A. Personal Jurisdiction

          Defendants contend this Court does not have personal jurisdiction over them in this action.

Here, there is no need for extensive analysis of general personal jurisdiction. Plaintiffs do not

allege any Defendant is a resident of or has its principal place of business in North Carolina.

General jurisdiction therefore does not apply. See Daimler AG, 571 U.S. at 127.

          Turning to specific jurisdiction, for a district court to assert personal jurisdiction over a

nonresident defendant, two conditions must be satisfied: (1) the exercise of jurisdiction must be

authorized under the state’s long-arm statute; and (2) the exercise of jurisdiction must comport

with the due process requirements of the Fourteenth Amendment. Bowman v. Curt G. Joa, Inc.,

361 F.2d 706, 711 (4th Cir. 1966). North Carolina’s long-arm statute has historically been

construed to be coextensive with the Due Process Clause, collapsing the statutory and

constitutional requirements into a single inquiry over personal jurisdiction. See Christian Sci. Bd.

Of Dirs. of the First Church of Christ, Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001). This

single inquiry hinges on the defendant having “minimum contacts” with the forum state, such that

exercising jurisdiction does not offend “traditional notions of fair play and substantial justice.” See

id. (citing Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The appropriateness of

exercising personal jurisdiction is a fact specific inquiry, to be determined based on the

circumstances of each case. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478–79, 485–86

(1985).


                                                    8



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 8 of 16
       A minimum contacts analysis requires a court to consider “(1) the extent to which the

defendant ‘purposefully avail[ed]’ itself of the privilege of conducting activities in the State; (2)

whether the plaintiff's claims arise out of those activities directed at the State; and (3) whether the

exercise of personal jurisdiction would be constitutionally reasonable.” ALS Scan, Inc. v. Digital

Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002).

       To establish purposeful availment in the first prong of the minimum contacts analysis, a

plaintiff must show the defendant deliberately reached out beyond its home and its contacts were

not “random, isolated, or fortuitous.” See Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S.

Ct. 1017, 1024–25 (2021) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984)). When

evaluating purposeful availment, the Fourth Circuit has identified several nonexclusive factors to

consider, including:

       (1) whether the defendant maintained offices or agents in the State;
       (2) whether the defendant maintained property in the State;
       (3) whether the defendant reached into the State to solicit or initiate business;
       (4) whether the defendant deliberately engaged in significant or long-term business
       activities in the State;
       (5) whether a choice of law clause selects the law of the State;
       (6) whether the defendant made in-person contact with a resident of the State
       regarding the business relationship;
       (7) whether the relevant contracts required performance of duties in the State; and
       (8) the nature, quality, and extent of the parties’ communications about the business
       being transacted.

Sneha Media & Entm't, LLC v. Associated Broad. Co. P, 911 F.3d 192, 198–99 (4th Cir. 2018).

       The second requirement in a minimum contacts analysis is that a plaintiff's claim “must

arise out of or relate to the defendant's contacts” with the forum. Bristol-Myers Squibb Co. v.

Super. Ct. of Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). In other words, there must

be “an affiliation between the forum and the underlying controversy, principally, [an] activity or


                                                  9



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 9 of 16
an occurrence that takes place in the forum State and is therefore subject to the State's regulation.”

Id. (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

        In the third prong of the analysis, the exercise of jurisdiction over the defendant must be

reasonable and fair. Asahi Metal Indus. Co. v. Super. Ct. of Cal., 480 U.S. 102, 113 (1987). The

Supreme Court has outlined five factors to consider when determining whether the exercise of

personal jurisdiction would be reasonable and fair: (1) the burden on the defendant; (2) the interests

of the forum state; (3) the plaintiff's interest in obtaining relief; (4) the interstate judicial system's

interest in obtaining the most efficient resolution of controversies; and (5), the shared interest of

the several States in furthering fundamental substantive social policies. Id. The Court now

addresses whether the exercise of personal jurisdiction over each Defendant is proper.

        1. Robert Raville

        Here, Plaintiffs contend Robert Raville purposefully availed himself to the jurisdiction of

North Carolina by reaching out into the State to solicit services from Plaintiffs. A defendant who

initiates contacts with an entity in North Carolina with some expectation of contract negotiations

can be evidence of purposeful availment. See Vishay Intertechnology, Inc. v. Delta Int'l Corp., 696

F.2d 1062, 1068 (4th Cir. 1982) (holding defendant who wrote three letters and initiated five

telephone calls to plaintiff purposefully availed themselves to jurisdiction under N. C. Gen. Stat.

§ 1–75.4(4)(a)). Plaintiffs allege Robert Raville initiated phone calls with Bundy at his Charlotte

office to request his assistance with locating a capital partner for CitySwitch. (Doc. No. 26, pp. 3,

5). Plaintiffs also allege Robert Raville and Bundy engaged in multiple communications—

including telephone calls and emails—over the course of several months relating to the capital

partner search, CitySwitch/AIM partnership, and Bundy’s potential compensation. Id. at 5–11.


                                                   10



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 10 of 16
Accordingly, Robert Raville purposefully availed himself of the privilege of conducting activities

in North Carolina.

       The second factor considers the extent to which Plaintiffs’ claims arise out of Robert

Raville’s activities directed at North Carolina. Bristol-Myers Squibb, 137 S. Ct. at 1780. Plaintiffs’

causes of action hinge on Robert Raville’s communications and representations that allegedly

induced Bundy to perform services for which he was not compensated. Thus, Plaintiffs’ claims

under North Carolina state law arise out of Robert Raville’s multiple contacts directed at North

Carolina.

       Finally, the third factor is the extent that exercise of personal jurisdiction is constitutionally

reasonable. Asahi Metal Indus., 480 U.S. at 113. First, Robert Raville would be minimally

burdened by litigating the issues in North Carolina because he has allegedly had continuous contact

and engagement with the forum state during the formation of the CitySwitch/AIM partnership. See

SC Advisors 7, LLC v. Rudnick, No. 3:19-CV-00716, 2020 WL 4227469, at *4 (W.D.N.C. July

23, 2020). Further, North Carolina has a strong interest in adjudicating the issues: Plaintiffs are

North Carolina residents, seek relief under the North Carolina unfair trade practices statute, and

assert claims arising out of services provided in North Carolina after being solicited by Robert

Raville. See Vishay, 696 F.2d at 1069.

       Taking these factors into account, the exercise of specific personal jurisdiction on Robert

Raville is constitutionally reasonable. Therefore, Defendants’ Motion to Dismiss Plaintiffs’ claims

against Robert Raville for lack of personal jurisdiction is DENIED.

       2. Stephen Raville




                                                  11



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 11 of 16
        Plaintiffs also contend Stephen Raville purposefully availed himself to the jurisdiction of

North Carolina by participating in negotiations and allegedly misrepresenting CitySwitch’s intent

to pay Plaintiffs. Plaintiffs allege Stephen Raville “assumed the primary role” in compensation

negotiations after CitySwitch executed the Letter of Intent with AIM. (Doc. No. 26, p. 11). For

months, Stephen Raville purportedly engaged in multiple phone calls and email exchanges with

Bundy regarding potential compensation. Id. at 8, 12–13. For example, one email exchange

appears to indicate Stephen Raville initiated the communication with Bundy and had previously

called Bundy the prior day. (Doc. No. 26-3, pp. 2–4). Thus, Stephen Raville purposefully availed

himself to the privilege of conducting business in North Carolina, satisfying the first part of the

personal jurisdiction test.

        Similar to Robert Raville, Plaintiffs’ claims arise out of Stephen Raville’s communications

and his representations during negotiations regarding compensation for services Bundy provided

to CitySwitch. (Doc. No. 26 pp. 12–15). Thus, Plaintiffs’ claims arise out of Stephen Raville’s

contacts directed at North Carolina. Similar to the Court’s ruling above and considering the

multiple communications attempting to negotiate a compensation arrangement with Bundy, the

exercise of personal jurisdiction is constitutionally reasonable here. Accordingly, Defendants’

Motion to Dismiss Plaintiffs’ claims against Stephen Raville for lack of personal jurisdiction is

DENIED.

        3. CitySwitch II & CitySwitch II-A

        Plaintiffs allege “both CitySwitch entities are managed by the same leadership team, and

principally, by Rob[ert] Raville and Stephen Raville” and that both entities have a “close corporate

relationship . . . .” (Doc. No. 26, pp. 2–3). Defendants argue the two entities are separate, and


                                                12



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 12 of 16
CitySwitch II-A was not fully formed until after any deal between CitySwitch II and AIM was

completed. (Doc. No. 30-1, p. 2). Based on the allegations and record here, the Court will—for

purposes of evaluating personal jurisdiction only—apply an “alter ego” theory of jurisdiction for

both CitySwitch entities. See Hayward Indus., Inc. v. Ningbo C.F. Elec. Tech Co., No. 3:20-CV-

00710, 2021 WL 2187953, at *6 (W.D.N.C. May 28, 2021) (“While the plaintiff carries a heaving

burden when attempting to pierce the corporate veil to establish personal jurisdiction, North

Carolina courts recognize the equitable nature of alter ego theory; as a result, they do not focus on

the presence or absence of a particular factor, but instead apply the doctrine flexibly to avoid

injustice. Notably, one important factor courts generally consider when evaluating jurisdiction

under an alter ego theory is whether the defendants alleged to be alter egos share the same counsel.”

(citations omitted). As in Hayward, this Court is particularly persuaded by the fact that CitySwitch

II-A has not submitted any corporate disclosure statements and shares the same counsel with

CitySwitch II. The Court therefore considers whether City Switch II is subject to specific

jurisdiction.

        Plaintiffs’ arguments regarding the Court’s personal jurisdiction over CitySwitch II hinge

on allegations that the Ravilles acted with authority to bind CitySwitch II. (See Doc. No. 26, p. 3).

The actions of an agent may be sufficient to subject a nonresident corporation to the jurisdiction

of a forum. Oppenheimer v. Chesnut-Toupin, No. 1:17-CV-00284-MR, 2018 WL 4682347, at *3

(W.D.N.C. Sept. 28, 2018) (citations omitted). An agency relationship is one where the principal

has “the right to control both the means and the details of the process by which the agent is to

accomplish his task.” See id. (quoting Wyatt v. Walt Disney World Co., 565 S.E.2d 705, 710 (N.C.

Ct. App. 2002)) (citation omitted). To establish someone acted with apparent agency, “(1) a


                                                 13



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 13 of 16
plaintiff must show the alleged principal has represented or permitted it to be represented that the

party dealing directly with the plaintiff is its agent, and (2) the plaintiff, in reliance on such

representations, has dealt with the supposed agent.” Thomas v. Freeway Foods, Inc., 406 F. Supp.

2d 610, 618 (M.D.N.C. 2005).

       Here, Robert Raville is CitySwitch’s President and CEO, and these uncontroverted

allegations are sufficient to allege he was acting as CitySwitch’s agent for purposes of a personal

jurisdiction analysis. See May Apparel Grp., Inc. v. Ava Imp.-Exp., Inc., 902 F. Supp. 93, 97–98

(M.D.N.C. 1995) (noting CEO was agent of corporation).

       Plaintiffs further allege Stephen Raville is a “’Director’, ‘Founder’ and ‘Investor’ in

CitySwitch,” and he “acted with apparent authority to bind CitySwitch and led Bundy to believe

that [he] was authorized to act on behalf of CitySwitch.” (Doc. No. 26, p. 3). The phone call

among Stephen Raville, Robert Raville (as CitySwitch’s President and CEO), and Bundy

discussing terms of engagement, as well as Stephen Raville’s subsequent negotiations with Bundy,

are sufficient to suggest CitySwitch at least permitted Stephen Raville to be represented as its

agent. Hayhurst v. Keller Williams Realty, Inc., No. 1:19CV657, 2020 WL 4208046, at *7

(M.D.N.C. July 22, 2020) (“A manifestation by a principal ‘may take many forms’, such as . . .

‘placing the agent in charge of a transaction or situation.’”) (quoting Restatement (Third) Of

Agency § 2.03 cmt. c (Am. L. Inst. 2006)). Plaintiffs also allege Bundy advised CitySwitch

regarding the transaction with AIM “based upon discussions” with both of the Ravilles, which

“suggested CitySwitch was amenable to Bundy’s proposed terms of engagement and

compensation.” (Doc. No. 26, p. 1). Thus, Plaintiffs contend they relied on CitySwitch’s

representations and conversations with Stephen Raville. See Thomas, 406 F. Supp. 2d at 618.


                                                14



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 14 of 16
Accordingly, the elements of apparent agency are met, and CitySwitch can be considered legally

responsible for the acts of its apparent agent, Stephen Raville, for purposes of personal jurisdiction.

       CitySwitch submitted itself to personal jurisdiction in North Carolina through the acts of

the Ravilles because they acted with agency to bind CitySwitch. As discussed above, the Ravilles’

alleged contacts with North Carolina occurred while they were acting with agency on behalf of

CitySwitch. Therefore, CitySwitch purposefully availed themselves of personal jurisdiction in

North Carolina. Oppenheimer, 2018 WL 4682347, at *3. Furthermore, Plaintiffs claims arise out

of CitySwitch’s contacts with North Carolina. Lastly, CitySwitch’s conduct and connection with

North Carolina are such that it should have reasonably anticipated being hailed into court in this

state and “North Carolina has a ‘manifest interest’ in providing the plaintiff ‘a convenient forum

for redressing injuries inflicted by’ defendant, an out-of-state merchant.” Bauer v. Douglas

Aquatics, Inc., 698 S.E.2d 757, 767 (N.C. Ct. App. 2010) (quoting Baker v. Lanier Marine

Liquidators, Inc., 654 S.E.2d 41, 45 (N.C. Ct. App. 2007)). Therefore, Defendants’ Motion to

Dismiss Plaintiffs’ claims against CitySwitch for lack of personal jurisdiction is DENIED.

   B. Failure to State a Claim

       In their Amended Complaint, Plaintiffs assert claims of unjust enrichment, fraud, negligent

misrepresentation, and unfair and deceptive trade practices against all Defendants. (Doc. No. 26).

Defendants moved to dismiss all claims against them pursuant to FED. R. CIV. P. 12(b)(6). (Doc.

No. 30). After reviewing the detailed allegations contained in the Amended Complaint, as well as

the parties’ arguments, the Court summarily denies that portions of Defendants’ motion to dismiss

for failure to state a claim. This ruling is without prejudice to Defendants’ ability to reassert any

arguments, if applicable, at summary judgment.


                                                  15



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 15 of 16
                                      IV. CONCLUSION

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. No. 30) is

DENIED.

       IT IS FURTHER ORDERED that Defendants shall file their Answer to the Amended

Complaint within fourteen (14) days of this Order. As soon as the Answer is filed, the parties shall

promptly confer pursuant to Rule 26(f) and submit the appropriate Certification of Initial

Attorneys’ Conference from under the Local Rules and this Court’s standing orders.

       IT IS SO ORDERED.



                                          Signed: September 10, 2021




                                                16



     Case 3:20-cv-00618-FDW-DSC Document 35 Filed 09/10/21 Page 16 of 16
